THE Chief Justice
delivered the opinion of the Court.
On the trial of this cause in the Court below, the defendants offered in evidence a written statement of a contract different from the one declared on; and offered to prove by one Gray, that before the commencement of this suit, at a time when the parties were about to submit the matter of controversy between them to an arbitration, the» plaintiffs had admitted that the written statement offered set forth the contract as it was understood by them, but re*256fused to put their names to it, as they apprehended that h might be used against them ; agreeing, however, that it m¡g{jj gQ to die arbitrators as evidence of the contract. This testimony was rejected, which, is the matter here as-as Error.
Wm. B. Martin for plaintiff.
Mc’Kinley and Hutchinson for defendants in Error.
. It is a general rule of evidence that the admissions of a.party are to be taken as evidence against himself. But if they are made with a view to a compromise, the party making them will not afterwards in a Court of law be concluded thereby. Most men, not of litigious disposition, would be willing to surrender a part of what they consider to be their rights in order to adjust a controversy ; and if admissions made under such circumstances could be given in evidence on the trial at law, offers of compromise would often be made with no other view than to obtain such an advantage. The testimony offered was therefore correctly rejected.
Let the judgment be affirmed.
Judge Ellis having presided in the Court below, did not sit.